Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 30,
2007 is entered into between PPT Vision, Inc., a Minnesota corporation (the
“Company”) and the P.R. Peterson Keogh Plan (“Investor”).

WHEREAS, pursuant to a Warrant issued by the Company to the Investor today (the
“Warrant”) the Investor is entitled to acquire from the Company fully paid and
nonassessable shares of the Company’s common stock, $.10 par value (“Common
Stock”); and

WHEREAS, the Company and the Investor believe it is in each of their best
interest to provide for registration and other rights with respect to the shares
of Common Stock to be issued under the Warrant.

NOW THEREFORE, the parties agree as follows:


ARTICLE I.                                               CERTAIN DEFINITIONS. 
AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE FOLLOWING RESPECTIVE
MEANINGS:

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the Sate of Minnesota are authorized or required by law or
executive order to close.

“Exchange Act” means the Exchange Act of 1934, as amended, and the rules and
regulations adopted under that Act.

“Form S-3” means such form of Registration Statement as in effect on the date
hereof or any Registration Statement subsequently adopted by the SEC that
permits inclusion or incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

“Holders” means the Investor and any other person to whom the Warrant or the
Registrable Securities and the registration rights granted hereunder have been
duly assigned or transferred by the Investor in accordance with this Agreement
and the provisions of the Warrant, respectively.

“Register,” “registration” and “registered” refer to a registration effected
under the Securities Act by preparing and filing a Registration Statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of the Registration Statement by the Commission.

“Registrable Securities” means:

(i)                                                       shares of Common Stock
issued or issuable to Holders upon proper exercise of the Warrant;

(ii)                                                    all shares of Common
Stock to be issued as (or issuable upon the conversion or exercise of any
warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of the shares
referenced in clauses (i).

Registrable Securities will cease to be Registrable Securities when

(i)                                     a Registration Statement covering the
Registrable Securities has been declared effective under the Securities Act by
the Commission and the Registrable Securities have been disposed of pursuant to
the Registration Statement,

(ii)                                  all of the Registrable Securities owned by
a Holder may be sold in a period of three months, in the opinion of counsel
satisfactory to the Company, without any limitation as to volume pursuant to
Rule 144,

(iii)                               the Registrable Securities are proposed to
be sold or distributed by a person not entitled to the registration rights
granted by this Agreement,


--------------------------------------------------------------------------------


(iv)                              they have been transferred to a person in a
private transaction to whom the rights under this Agreement have not been
assigned,

(v)                                 they have been transferred in violation of
the terms of the Warrant or

(vi)                              they have previously been registered or have
been sold to the public either pursuant to a Registration Statement or Rule 144.

Wherever reference is made in this Agreement to a request or consent of Holders
of a certain percentage of Registrable Shares, the determination of that
percentage will include shares of Common Stock issuable upon exercise of the
Warrant, even if the conversion or exercise has not yet been effected.

“Registration Expenses” means all expenses incurred by the Company in complying
with this Agreement, including, without limitation, all registration and filing
fees, exchange listing fees, printing expenses, fees and disbursements of
counsel for the Company, state blue sky fees and expenses, and the expense of
any special audits incident to or required by any registration, but specifically
exclude any Selling Holder Expense.

“Registration Statement” means a registration statement filed pursuant to the
Securities Act.

“Rule 144” means Rule 144 promulgated under the Securities Act, or any successor
provision then in effect.

“SEC” or “Commission” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Holder Expenses” means all discounts, commissions or other amounts
payable to underwriters in connection with a registration that are to be paid by
the Holders of Registrable Securities included in a Registration Statement and
all fees and expenses for counsel or other advisors for the Holders of
Registrable Securities included in a Registration Statement.


ARTICLE II.                                           REGISTRATION RIGHTS.


SECTION 2.1              DEMAND REGISTRATION.


(A)               DEMAND RIGHTS.  THE HOLDERS HOLDING A MAJORITY OF THE
REGISTRABLE SECURITIES HELD BY ALL OF THE HOLDERS MAY AT ANY TIME MAKE A WRITTEN
REQUEST (THE “DEMAND NOTICE”) THAT THE COMPANY REGISTER, AND THE COMPANY MUST
REGISTER (OTHER THAN PURSUANT TO A REGISTRATION STATEMENT ON FORM S-4 OR S-8 OR
ANY SUCCESSOR THERETO) (A “DEMAND REGISTRATION”), THE NUMBER OF REGISTRABLE
SECURITIES STATED IN SUCH REQUEST IF THE REGISTRABLE SECURITIES HAVE AN
ANTICIPATED AGGREGATE PUBLIC OFFERING PRICE (NET OF UNDERWRITING DISCOUNTS AND
COMMISSIONS) OF ONE HUNDRED THOUSAND DOLLARS ($100,000) (A “DEMAND REGISTRATION
STATEMENT”).  THE COMPANY MUST USE ITS REASONABLE BEST EFFORTS TO CAUSE ANY
DEMAND REGISTRATION STATEMENT TO BE FILED WITH THE COMMISSION NOT LATER THAN 60
DAYS AFTER IT RECEIVES A REQUEST UNDER THIS SECTION.


(B)              OTHER SHAREHOLDERS.  ANY OTHER PERSON ENTITLED TO PARTICIPATE
IN A DEMAND REGISTRATION STATEMENT (“OTHER SHAREHOLDERS”) AND THE COMPANY WILL
BE PERMITTED TO REGISTER EQUITY SECURITIES OF THE COMPANY IN ANY DEMAND
REGISTRATION STATEMENT OR TO PARTICIPATE IN THE OFFERING, BUT ONLY AS PROVIDED
IN THIS SUBPARAGRAPH, BY REQUESTING THAT SECURITIES OF THE SAME CLASS AS THE
REGISTRABLE SECURITIES BE INCLUDED IN THE DEMAND REGISTRATION STATEMENT FOR SALE
IN THE OFFERING ON THE FOLLOWING TERMS AND CONDITIONS:

(I)             EACH OTHER SHAREHOLDER MUST GIVE WRITTEN NOTICE OF ELECTION TO
THE HOLDERS WITHIN 15 DAYS OF THE DATE THE DEMAND NOTICE WAS GIVEN TO THE
COMPANY, SUCH NOTICE TO SPECIFY THE NUMBER OF SHARES PROPOSED TO BE SOLD BY EACH
OTHER SHAREHOLDER IN THE OFFERING;

2


--------------------------------------------------------------------------------


(II)          THE COMPANY MUST GIVE WRITTEN NOTICE OF ELECTION TO THE HOLDERS
WITHIN 15 DAYS OF THE DATE THE DEMAND NOTICE WAS GIVEN TO THE COMPANY, SUCH
NOTICE TO SPECIFY THE NUMBER OF SHARES PROPOSED TO BE SOLD BY THE COMPANY IN THE
OFFERING (THE OTHER SHAREHOLDER AND COMPANY SHARES ARE “OTHER SHARES”);

(III)       EACH OTHER SHAREHOLDER AND THE COMPANY MUST AGREE TO SELL SUCH OTHER
SHARES ON THE SAME BASIS PROVIDED IN THE UNDERWRITING ARRANGEMENTS APPROVED BY
THE HOLDERS AND TO TIMELY COMPLETE AND EXECUTE ALL QUESTIONNAIRES, POWERS OF
ATTORNEY, INDEMNITIES, HOLD-BACK AGREEMENTS, UNDERWRITING AGREEMENTS AND OTHER
DOCUMENTS REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING ARRANGEMENTS OR BY THE
COMMISSION OR BY ANY STATE SECURITIES REGULATORY BODY;

(IV)      NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF THE MANAGING
UNDERWRITER(S) DETERMINE(S) IN GOOD FAITH THAT MARKETING FACTORS REQUIRE A
LIMITATION OF THE NUMBER OF SHARES TO BE UNDERWRITTEN, THEN THE MANAGING
UNDERWRITER(S) MAY EXCLUDE OTHER SHARES FROM THE REGISTRATION AND THE
UNDERWRITING, AND THE NUMBER OF OTHER SHARES THAT MAY BE INCLUDED IN THE
REGISTRATION AND THE UNDERWRITING WILL BE ALLOCATED PRO RATA AMONG EACH OTHER
SHAREHOLDER AND THE COMPANY BASED UPON THE RESPECTIVE NUMBER OF OTHER SHARES
SOUGHT TO BE INCLUDED IN THE OFFERING; AND

(V)         IF ANY OTHER SHAREHOLDER OR THE COMPANY DESIRE TO WITHDRAW THEIR
OTHER SHARES FROM THE DEMAND REGISTRATION STATEMENT, THEY MAY ONLY DO SO DURING
THE TIME PERIOD AND ON THE TERMS TO BE DETERMINED BY THE HOLDERS, THE COMPANY
AND THE UNDERWRITERS.


(C)               LIMITS.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION
2.1 TO THE CONTRARY, THE COMPANY WILL NOT BE OBLIGATED TO EFFECT MORE THAN ONE
DEMAND REGISTRATION FOR THE HOLDERS DURING THE TERM OF THIS AGREEMENT.  IN
ADDITION, NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 2.1 TO THE
CONTRARY, THE COMPANY MAY DELAY THE DEMAND REGISTRATION OF THE REGISTRABLE
SECURITIES IF UPON RECEIPT OF SUCH DEMAND NOTICE IF

(I)             THE COMPANY NOTIFIES THE HOLDERS THAT IT IS CONTEMPLATING FILING
A REGISTRATION STATEMENT WITHIN 90 DAYS OF THE DEMAND (WHICH NOTICE WILL NOT
AFFECT THE HOLDERS’ OTHER RIGHTS HEREUNDER, INCLUDING WITHOUT LIMITATION THE
HOLDERS’ RIGHTS UNDER SECTION 2.2 BELOW) OR

(II)          THE COMPANY NOTIFIES HOLDERS THAT IN THE GOOD FAITH JUDGMENT OF
THE COMPANY A MATERIAL EVENT HAS OCCURRED THAT HAS NOT BEEN PUBLICLY DISCLOSED
AND IF DISCLOSED WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.

In the case of clause (i) of this paragraph, the Company will use its best
efforts, as soon as practical, upon the first to occur of the abandonment of
such contemplated Registration Statement or the expiration of the 90-day period,
to file the Demand Registration Statement for the Registrable Securities to
which a Demand Notice relates, unless such Demand Notice is withdrawn.  In the
case of clause (ii) of this paragraph, the Company may not delay the filing of
the Demand Registration Statement for more than 90 days from the time of the
demand unless such Demand Notice is withdrawn. The Company may not exercise the
rights of postponement set forth above more than once in any twelve month
period.  If there is a postponement under either clause (i) or (ii) above, the
Demand Notice may be withdrawn by notice to the Company by the Holders of a
majority of the Registrable Securities.  In this case, no demand will have been
made for the purposes of this Section 2.1.


(D)              EXPENSES.  THE COMPANY WILL PAY ALL REGISTRATION EXPENSES
INCURRED IN CONNECTION WITH A DEMAND REGISTRATION.

3


--------------------------------------------------------------------------------



(E)               OTHER DEMAND RIGHTS.  EACH OF THE HOLDERS MAY OFFER SUCH
HOLDER’S REGISTRABLE SECURITIES UNDER ANY DEMAND REGISTRATION PURSUANT TO THIS
SECTION 2.1(E).  WITHIN FIVE DAYS AFTER THE RECEIPT OF A REQUEST FOR A DEMAND
REGISTRATION, THE COMPANY WILL (I) GIVE WRITTEN NOTICE THEREOF TO ALL OF THE
HOLDERS (OTHER THAN HOLDERS THAT HAVE REQUESTED A DEMAND REGISTRATION UNDER
SECTION 2.1(A)) AND (II) INCLUDE IN SUCH REGISTRATION ALL OF THE REGISTRABLE
SECURITIES HELD BY SUCH HOLDERS FROM WHOM THE COMPANY HAS RECEIVED A WRITTEN
REQUEST WITHIN TEN DAYS OF THE RECEIPT BY SUCH HOLDERS OF THE COMPANY’S NOTICE
REFERRED TO IN CLAUSE (I) ABOVE.  IN THE REQUEST REFERRED TO IN CLAUSE (II)
ABOVE, THE HOLDERS MUST SPECIFY THE NUMBER OF REGISTRABLE SECURITIES PROPOSED TO
BE REGISTERED.  THE FAILURE OF ANY HOLDER TO RESPOND WITHIN SUCH 10-DAY PERIOD
REFERRED TO IN CLAUSE (II) ABOVE WILL BE DEEMED TO BE A AUTOMATIC WAIVER OF SUCH
DEMAND REGISTRATION.  ANY HOLDER MAY WAIVE ITS RIGHTS UNDER SECTION 2.1 WITH
RESPECT TO SUCH DEMAND REGISTRATION.  ANY HOLDER MAY WAIVE ITS RIGHTS UNDER THIS
SECTION 2.1(E) PRIOR TO THE EXPIRATION OF THE 10-DAY PERIOD BY GIVING WRITTEN
NOTICE TO THE COMPANY, WITH A COPY TO THE OTHER HOLDERS.  IF A HOLDER SENDS THE
COMPANY A WRITTEN REQUEST FOR INCLUSION OF PART OF ALL OF THE HOLDER’S
REGISTRABLE SECURITIES IN A REGISTRATION, THE HOLDER WILL NOT BE ENTITLED TO
WITHDRAW OR REVOKE THE REQUEST WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY
IN ITS SOLE DISCRETION.


SECTION 2.2              PIGGYBACK REGISTRATIONS.


(A)               COMPANY REGISTRATION.  THE COMPANY WILL PROMPTLY NOTIFY
HOLDERS IN WRITING AT LEAST TWENTY DAYS PRIOR TO FILING ANY REGISTRATION
STATEMENT FOR PURPOSES OF EFFECTING A PUBLIC OFFERING OF SECURITIES OF THE
COMPANY (EXCLUDING ANY REGISTRATION STATEMENTS ON FORM S-8 OR ON FORM S-4 OR ANY
REGISTRATION STATEMENT IN CONNECTION WITH A PUBLIC OFFERING OF ANY SECURITY THAT
IS NOT OF THE SAME CLASS AS THE REGISTRABLE SECURITIES) (A “PIGGYBACK
REGISTRATION”), AND THE COMPANY WILL AFFORD EACH HOLDER AN OPPORTUNITY TO
REGISTER ON SUCH REGISTRATION STATEMENT (A “PIGGYBACK REGISTRATION STATEMENT”)
ALL OR ANY PART OF THE REGISTRABLE SECURITIES OF THE HOLDER.  EACH HOLDER
DESIRING TO INCLUDE IN THE PIGGYBACK REGISTRATION STATEMENT ALL OR ANY PART OF
THE REGISTRABLE SECURITIES HELD BY SUCH HOLDER MUST, WITHIN TEN DAYS AFTER
RECEIPT OF THE NOTICE FROM THE COMPANY, NOTIFY THE COMPANY IN WRITING AND INFORM
THE COMPANY OF THE NUMBER OF REGISTRABLE SECURITIES THE HOLDER WISHES TO INCLUDE
IN THE PIGGYBACK REGISTRATION STATEMENT.  IF A HOLDER DECIDES NOT TO INCLUDE ALL
OF ITS REGISTRABLE SECURITIES IN THE PIGGYBACK REGISTRATION STATEMENT, THE
HOLDER WILL NEVERTHELESS CONTINUE TO HAVE THE RIGHT TO INCLUDE ANY REGISTRABLE
SECURITIES IN ANY SUBSEQUENT PIGGYBACK REGISTRATION, ALL UPON THE TERMS AND
CONDITIONS OF THIS AGREEMENT.  THE COMPANY WILL NOT BE REQUIRED TO INCLUDE ANY
REGISTRABLE SECURITIES IN MORE THAN TWO PIGGYBACK REGISTRATION DURING THE TERM
OF THIS AGREEMENT.


(B)              UNDERWRITING.  IF A PIGGYBACK REGISTRATION IS AN UNDERWRITTEN
OFFERING, THEN THE COMPANY WILL SO ADVISE THE HOLDERS OF REGISTRABLE
SECURITIES.  IN THIS EVENT, THE RIGHT OF ANY HOLDER’S REGISTRABLE SECURITIES TO
BE INCLUDED IN A PIGGYBACK REGISTRATION WILL BE CONDITIONED UPON THE HOLDER’S
PARTICIPATION IN THE OFFERING IN THE SAME TERMS AND CONDITIONS AS THE SECURITIES
FOR THE ACCOUNT OF THE COMPANY OR OTHER SHAREHOLDERS, AS THE CASE MAY BE, AND
THE INCLUSION OF THE HOLDER’S REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE
EXTENT PROVIDED HEREIN.  ALL HOLDERS PROPOSING TO DISTRIBUTE THEIR REGISTRABLE
SECURITIES THROUGH SUCH UNDERWRITING WILL ENTER INTO AN UNDERWRITING AGREEMENT
IN CUSTOMARY FORM WITH THE MANAGING UNDERWRITER OR UNDERWRITERS SELECTED FOR THE
UNDERWRITING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF THE
MANAGING UNDERWRITER(S) DETERMINE(S) IN GOOD FAITH THAT MARKETING FACTORS
REQUIRE A LIMITATION OF THE NUMBER OF SHARES TO BE UNDERWRITTEN, THEN THE
MANAGING UNDERWRITER(S) MAY EXCLUDE SHARES (INCLUDING REGISTRABLE SECURITIES)
FROM THE PIGGYBACK REGISTRATION AND THE UNDERWRITING, AND THE NUMBER OF SHARES
THAT MAY BE INCLUDED IN THE PIGGY REGISTRATION AND THE PIGGYBACK REGISTRATION
WILL BE ALLOCATED, FIRST, TO THE COMPANY, AND SECOND, TO EACH OF THE HOLDERS
REQUESTING INCLUSION OF THEIR REGISTRABLE SECURITIES IN SUCH REGISTRATION
STATEMENT ON A PRO RATA BASIS BASED ON THE TOTAL NUMBER OF REGISTRABLE
SECURITIES THEN HELD BY EACH SUCH HOLDER AND THIRD, ANY OTHER SECURITIES
REQUESTED TO BE INCLUDED IN SUCH OFFERING BY ANY OTHER SHAREHOLDERS OF THE
COMPANY.  IF ANY HOLDER DISAPPROVES OF THE TERMS OF ANY UNDERWRITING, THE HOLDER
MAY ELECT TO WITHDRAW FORM IT BY WRITTEN NOTICE

4


--------------------------------------------------------------------------------



TO THE COMPANY AND THE UNDERWRITER, DELIVERED AT LEAST TEN BUSINESS DAYS PRIOR
TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT.  ANY REGISTRABLE SECURITIES
EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING WILL BE EXCLUDED AND WITHDRAWN FROM
THE PIGGYBACK REGISTRATION.  FOR ANY HOLDER THAT IS A PARTNERSHIP OR
CORPORATION, THE PARTNERS, RETIRED PARTNERS AND SHAREHOLDERS OF SUCH HOLDER, OR
THE ESTATES AND FAMILY MEMBERS OF ANY SUCH PARTNERS AND RETIRED PARTNERS AND ANY
TRUSTS FOR THE BENEFIT OF ANY OF THE FOREGOING PERSONS WILL BE DEEMED TO BE A
SINGLE “HOLDER,” AND ANY PRO RATA REDUCTION WITH RESPECT TO SUCH “HOLDER” WILL
BE BASED UPON THE AGGREGATE AMOUNT OF SHARES CARRYING REGISTRATION RIGHTS OWNED
BY ALL ENTITIES AND INDIVIDUALS INCLUDED IN SUCH “HOLDER,” AS DEFINED IN THIS
SENTENCE.


(C)               EXPENSES.  THE COMPANY WILL PAY ALL REGISTRATION EXPENSES
INCURRED IN CONNECTION WITH A PIGGYBACK REGISTRATION.


SECTION 2.3              FORM S-3 REGISTRATIONS.  IN CASE THE COMPANY RECEIVES
FROM THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES A WRITTEN REQUEST
THAT THE COMPANY EFFECT A REGISTRATION ON FORM S-3 WITH RESPECT TO ALL OR A PART
OF THE REGISTRABLE SECURITIES OWNED BY SUCH HOLDERS, THE COMPANY MUST :


(A)               PROMPTLY GIVE WRITTEN NOTICE OF THE PROPOSED REGISTRATION TO
ALL OTHER ELIGIBLE HOLDERS OF REGISTRABLE SECURITIES; AND


(B)              AS SOON AS PRACTICABLE, FILE THE REGISTRATION STATEMENT AND USE
COMMERCIALLY REASONABLE EFFORTS TO HAVE THE REGISTRATION STATEMENT DECLARED
EFFECTIVE AS WOULD PERMIT OR FACILITATE THE SALE AND DISTRIBUTION OF ALL OR SUCH
PORTION OF SUCH HOLDERS’ REGISTRABLE SECURITIES AS ARE SPECIFIED IN SUCH
REQUEST, TOGETHER WITH ALL OR SUCH PORTION OF THE REGISTRABLE SECURITIES OF ANY
OTHER ELIGIBLE HOLDERS JOINING IN SUCH REQUEST AS ARE SPECIFIED IN A WRITTEN
REQUEST GIVEN WITHIN FIFTEEN DAYS AFTER RECEIPT OF SUCH WRITTEN NOTICE FROM THE
COMPANY.  THE COMPANY WILL NOT BE OBLIGATED TO EFFECT ANY SUCH REGISTRATION,
PURSUANT TO THIS SECTION 2.3:

(I)             IF FORM S-3 IS NOT AVAILABLE FOR SUCH OFFERING BY THE HOLDERS;

(II)          IF THE COMPANY FURNISHES TO THE HOLDERS A CERTIFICATE SIGNED BY
THE CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER OF THE COMPANY STATING
THAT, IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY, IT
WOULD BE SERIOUSLY DETRIMENTAL TO THE COMPANY AND ITS SHAREHOLDERS FOR SUCH FORM
S-3 REGISTRATION TO BE EFFECTED AT SUCH TIME, IN WHICH EVENT THE COMPANY WILL
HAVE THE RIGHT TO DEFER THE FILING OF THE FORM S-3 REGISTRATION STATEMENT FOR A
PERIOD OF NOT MORE THAN SIXTY DAYS AFTER RECEIPT OF THE REQUEST OF THE HOLDERS
UNDER THIS SECTION 2.3 PROVIDED.  THE COMPANY MAY NOT UTILIZE THIS RIGHT MORE
THAN ONCE IN ANY TWELVE MONTH PERIOD, AND MAY REGISTER ANY OTHER OF ITS SHARES
DURING SUCH SIXTY DAY PERIOD;

(III)       IF THE COMPANY HAS, WITHIN THE NINE MONTH PERIOD PRECEDING THE DATE
OF THE REQUEST, ALREADY EFFECTED ONE REGISTRATION ON FORM S-3 FOR THE HOLDERS
PURSUANT TO THIS SECTION 2.3;

(IV)      IF THE COMPANY HAS ALREADY EFFECTED TWO REGISTRATIONS ON FORM S-3 FOR
THE HOLDERS PURSUANT TO THIS SECTION 2.3;

(V)         IF THE HOLDERS, TOGETHER WITH THE HOLDERS OF ANY OTHER SECURITIES OF
THE COMPANY ENTITLED TO INCLUSION IN SUCH REGISTRATION, PROPOSE TO SELL
REGISTRABLE SECURITIES AND SUCH OTHER SECURITIES (IF ANY) AT AN AGGREGATE PRICE
TO THE PUBLIC (NET OF ANY UNDERWRITERS’ DISCOUNTS OR COMMISSIONS) OF LESS THAN
$100,000;

(VI)      IF THE HOLDERS WOULD NOT BE ENTITLED TO REQUEST A DEMAND REGISTRATION
UNDER SECTION 2.1.

5


--------------------------------------------------------------------------------



(C)               SUBJECT TO THE FOREGOING, THE COMPANY MUST FILE A REGISTRATION
STATEMENT COVERING THE REGISTRABLE SECURITIES AS SOON AS PRACTICABLE AFTER
RECEIPT OF THE REQUEST OF THE HOLDERS.


(D)              EACH REGISTRATION DEMANDED PURSUANT TO THIS SECTION 2.3 WILL BE
DEEMED TO BE A DEMAND REGISTRATION FOR THE PURPOSES OF SECTION 2.1(C).


(E)               EXPENSES.  THE COMPANY WILL PAY ALL REGISTRATION EXPENSES
INCURRED IN CONNECTION WITH A REGISTRATION PURSUANT TO THIS SECTION 2.3.


SECTION 2.4              OBLIGATIONS OF THE COMPANY.  WHENEVER REQUIRED TO
EFFECT THE REGISTRATION OF ANY REGISTRABLE SECURITIES UNDER THIS AGREEMENT, THE
COMPANY WILL, AS EXPEDITIOUSLY AS REASONABLY POSSIBLE:


(A)               PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT, ON
SUCH FORM AS IS THEN AVAILABLE TO THE COMPANY IN CONNECTION WITH SUCH
REGISTRATION, WITH RESPECT TO THE REGISTRABLE SECURITIES AND USE COMMERCIALLY
REASONABLE, DILIGENT EFFORTS TO CAUSE THE REGISTRATION STATEMENT TO BECOME
EFFECTIVE, AND, UPON THE REQUEST OF THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES REGISTERED THEREUNDER, KEEP THE REGISTRATION STATEMENT EFFECTIVE FOR
UP TO NINETY DAYS, OR IF EARLIER, THEN UNTIL THE HOLDERS HAVE COMPLETED THE
DISTRIBUTION RELATED THERETO. THIS NINETY DAY PERIOD WILL BE EXTENDED FOR A
PERIOD OF TIME EQUAL TO THE PERIOD THE HOLDERS REFRAIN FROM SELLING ANY
SECURITIES INCLUDED IN SUCH REGISTRATION AT THE REQUEST OF AN UNDERWRITER OF
COMMON STOCK (OR OTHER SECURITIES) OF THE COMPANY AND IN THE CASE OF ANY
REGISTRATION OF REGISTRABLE SECURITIES ON FORM S-3 THAT ARE INTENDED TO BE
OFFERED ON A CONTINUOUS OR DELAYED BASIS, THE NINETY DAY PERIOD WILL BE
EXTENDED, IF NECESSARY, TO KEEP THE REGISTRATION STATEMENT EFFECTIVE UNTIL ALL
SUCH REGISTRABLE SECURITIES ARE SOLD, PROVIDED THAT RULE 415, OR ANY SUCCESSOR
RULE UNDER THE SECURITIES ACT, PERMITS AN OFFERING ON A CONTINUOUS OR DELAYED
BASIS, AND PROVIDED FURTHER THAT APPLICABLE RULES UNDER THE SECURITIES ACT
GOVERNING THE OBLIGATION TO FILE A POST-EFFECTIVE AMENDMENT PERMIT, IN LIEU OF
FILING A POST-EFFECTIVE AMENDMENT THAT (A) INCLUDES ANY PROSPECTUS REQUIRED BY
SECTION 10(A)(3) OF THE SECURITIES ACT OR (B) REFLECTS FACTS OR EVENTS
REPRESENTING A MATERIAL OR FUNDAMENTAL CHANGE IN THE INFORMATION SET FORTH IN
THE REGISTRATION STATEMENT, THE INCORPORATION BY REFERENCE OF INFORMATION
REQUIRED TO BE INCLUDED IN (A) OR (B) ABOVE TO BE CONTAINED IN PERIODIC REPORTS
FILED PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT IN THE REGISTRATION
STATEMENT.


(B)              PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS
TO THE REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH THE
REGISTRATION STATEMENT AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT.


(C)               FURNISH TO THE HOLDERS SUCH NUMBER OF COPIES OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE
SECURITIES ACT, AND OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY THEM THAT ARE
INCLUDED IN THE REGISTRATION.


(D)              USE REASONABLE, DILIGENT EFFORTS TO REGISTER AND QUALIFY THE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR
BLUE SKY LAWS OF SUCH JURISDICTIONS AS WILL BE REASONABLY REQUESTED BY THE
HOLDERS,.  PROVIDED THAT THE COMPANY WILL NOT BE REQUIRED IN CONNECTION
THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO BUSINESS OR TO FILE A
GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH STATES OR JURISDICTIONS.


(E)               IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, ENTER INTO
AND PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND
CUSTOMARY FORM, WITH THE MANAGING UNDERWRITER(S) OF SUCH OFFERING.  EACH HOLDER
PARTICIPATING IN THE UNDERWRITING MUST ALSO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER SUCH AN AGREEMENT.

6


--------------------------------------------------------------------------------



(F)                 NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES COVERED BY THE
REGISTRATION STATEMENT AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT OF THE OCCURRENCE OF ANY EVENT
AS A RESULT OF WHICH THE REQUIRED TO BE INCLUDED IN SUCH REGISTRATION STATEMENT,
AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS CONTAINED THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES
THEN EXISTING AND THE COMPANY MUST PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT TO
SUCH PROSPECTUS AND FURNISH TO EACH SELLER OF REGISTRABLE SECURITIES A
REASONABLE NUMBER OF COPIES OF SUCH SUPPLEMENT TO OR AN AMENDMENT OF SUCH
PROSPECTUS AS MAY BE NECESSARY SO THAT, AFTER DELIVERY TO THE PURCHASERS OF SUCH
REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.


SECTION 2.5              FURNISH INFORMATION.  IT WILL BE A CONDITION PRECEDENT
TO THE OBLIGATIONS OF THE COMPANY TO TAKE ANY ACTION PURSUANT TO SECTIONS 2.1,
2.2 AND 2.3 HEREOF THAT THE SELLING HOLDERS WILL FURNISH TO THE COMPANY
INFORMATION REGARDING THEMSELVES, THE REGISTRABLE SECURITIES HELD BY THEM, AND
THE INTENDED METHOD OF DISPOSITION OF THE SECURITIES AS WILL BE REQUIRED TO
TIMELY EFFECT THE REGISTRATION OF THEIR REGISTRABLE SECURITIES.


SECTION 2.6              DELAY OF REGISTRATION.  NO HOLDER WILL HAVE ANY RIGHT
TO OBTAIN OR SEEK AN INJUNCTION RESTRAINING OR OTHERWISE DELAYING ANY SUCH
REGISTRATION AS THE RESULT OF ANY CONTROVERSY THAT MIGHT ARISE WITH RESPECT TO
THE INTERPRETATION OR IMPLEMENTATION OF THIS AGREEMENT.


SECTION 2.7              NOTICE TO DISCONTINUE.  EACH HOLDER AGREES THAT, UPON
RECEIPT OF ANY NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND
DESCRIBED IN SECTION 2.4(F) THE HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT COVERING SUCH
REGISTRABLE SECURITIES UNTIL THE HOLDER’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 2.4(F) AND, IF SO
DIRECTED BY THE COMPANY, THE HOLDER WILL DELIVER TO THE COMPANY (AT THE
COMPANY’S EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN THE
HOLDER’S POSSESSION, POSSESSION, OF THE PROSPECTUS COVERING SUCH REGISTRABLE
SECURITIES THAT IS CURRENT AT THE TIME OF RECEIPT OF THE NOTICE.


SECTION 2.8              INDEMNIFICATION.  IN THE EVENT ANY REGISTRABLE
SECURITIES ARE INCLUDED IN A REGISTRATION STATEMENT UNDER SECTIONS 2.1, 2.2 OR
2.3 HEREOF:


(A)               BY THE COMPANY.  TO THE EXTENT PERMITTED BY LAW, THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS EACH HOLDER, THE PARTNERS, OFFICERS AND
DIRECTORS OF EACH HOLDER, ANY UNDERWRITER (AS DEFINED IN THE SECURITIES ACT) FOR
SUCH HOLDER AND EACH PERSON, IF ANY, WHO CONTROLS (WITHIN THE MEANING OF THE
SECURITIES ACT) THE HOLDER AGAINST ANY LOSSES, CLAIMS, DAMAGES, OR LIABILITIES
(JOINT OR SEVERAL) UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL
OR STATE LAW, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, OR LIABILITIES (OR
ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY OF THE FOLLOWING
STATEMENTS, OMISSIONS OR VIOLATIONS (EACH A “VIOLATION”):

(I)             ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN SUCH REGISTRATION STATEMENT, INCLUDING ANY PRELIMINARY
PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO;

(II)          THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING UNDER THE CIRCUMSTANCES SUCH STATEMENT WERE MADE; OR

7


--------------------------------------------------------------------------------


(III)       ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES
ACT, THE EXCHANGE ACT, ANY FEDERAL OR STATE SECURITIES LAW OR ANY RULE OR
REGULATION PROMULGATED UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR ANY FEDERAL
OR STATE SECURITIES LAW IN CONNECTION WITH THE OFFERING COVERED BY SUCH
REGISTRATION STATEMENT;

and the Company will reimburse each such Holder, partner, officer or director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them, as incurred, in connection with investigating or defending any
such loss, claim, damage, liability or action; provided however, that the
indemnity agreement contained in this Section 2.8(a) will not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if the
settlement is effected without the consent of the Company, nor will the Company
be liable in any such case for any loss, claim, damage, liability or action to
the extent that it arises out of or is based upon a Violation that occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder, partner, officer,
director or controlling person of such Holder.


(B)              BY SELLING HOLDERS.  TO THE EXTENT PERMITTED BY LAW, EACH
SELLING HOLDER WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN A REGISTRATION
STATEMENT WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF ITS DIRECTORS,
EACH OF ITS OFFICERS WHO HAVE SIGNED THE REGISTRATION STATEMENT, EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, AND EACH
UNDERWRITER, IF ANY, AND EACH PERSON, IF ANY, WHO CONTROLS ANY UNDERWRITER
WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT, AND ANY OTHER
HOLDER SELLING SECURITIES UNDER SUCH REGISTRATION STATEMENT OR ANY OF SUCH OTHER
HOLDER’S PARTNERS, DIRECTORS OR OFFICERS OR ANY PERSON WHO CONTROLS SUCH HOLDER
WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT, AGAINST ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (JOINT OR SEVERAL) UNDER THE SECURITIES
ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE LAW, INSOFAR AS SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THERETO) ARISE OUT OF OR
ARE BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT (AND ONLY TO THE
EXTENT) THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED BY SUCH HOLDER EXPRESSLY FOR USE IN CONNECTION
WITH SUCH REGISTRATION; AND EACH SUCH HOLDER WILL REIMBURSE ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY THE COMPANY OR ANY SUCH DIRECTOR, OFFICER,
CONTROLLING PERSON, UNDERWRITER OR OTHER HOLDER, OR PARTNER, OFFICER, DIRECTOR
OR CONTROLLING PERSON OF SUCH OTHER HOLDER IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED, HOWEVER,
THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 2.8(B) WILL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION
IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE HOLDER, WHICH CONSENT
WILL NOT BE UNREASONABLY WITHHELD; AND PROVIDED FURTHER, THAT THE TOTAL AMOUNTS
PAYABLE IN INDEMNITY BY A HOLDER UNDER THIS SECTION 2.8(B) IN RESPECT OF ANY
VIOLATION WILL NOT EXCEED THE PROCEEDS RECEIVED BY SUCH HOLDER IN THE
REGISTRATION STATEMENT OUT OF WHICH SUCH VIOLATION ARISES UNLESS THE VIOLATION
IS A RESULT OF FRAUD ON THE PART OF SUCH HOLDER.


(C)               NOTICE.  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER
THIS SECTION 2.8 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION (INCLUDING ANY
GOVERNMENTAL ACTION), THE INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF
IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 2.8, DELIVER TO
THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF, AND THE
INDEMNIFYING PARTY WILL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT THE
INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTICED, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL MUTUALLY
SATISFACTORY TO THE PARTIES. AN INDEMNIFIED PARTY WILL HAVE THE RIGHT, HOWEVER,
TO RETAIN ITS OWN COUNSEL, WITH THE FEES AND EXPENSES TO BE PAID BY THE
INDEMNIFYING PARTY (OR, IF THERE IS MORE THAN ONE INDEMNIFIED PARTY, THE
INDEMNIFYING PARTY WILL PAY THE FEES AND EXPENSES OF ONE COUNSEL FOR ANY AND ALL
INDEMNIFIED PARTIES, TO BE MUTUALLY AGREED UPON BY SUCH INDEMNIFIED PARTIES), IF
REPRESENTATION OF THE INDEMNIFIED PARTY BY THE COUNSEL RETAINED BY THE
INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING
INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH
COUNSEL IN THE PROCEEDING.  THE FAILURE TO DELIVER WRITTEN NOTICE TO THE
INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE

8


--------------------------------------------------------------------------------



COMMENCEMENT OF ANY SUCH ACTION, IF MATERIALLY PREJUDICIAL TO ITS ABILITY TO
DEFEND SUCH ACTION, WILL RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE
INDEMNIFIED PARTY UNDER THIS SECTION 2.8, BUT THE OMISSION SO TO DELIVER WRITTEN
NOTICE TO THE INDEMNIFYING PARTY WILL NOT RELIEVE IT OF ANY LIABILITY THAT IT
MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 2.8.


(D)              DEFECT ELIMINATED IN FINAL PROSPECTUS.  THE FOREGOING INDEMNITY
AGREEMENTS ARE SUBJECT TO THE CONDITION THAT, INSOFAR AS THEY RELATE TO ANY
VIOLATION MADE IN A PRELIMINARY PROSPECTUS BUT ELIMINATED OR REMEDIED IN THE
AMENDED PROSPECTUS ON FILE WITH THE SEC AT THE TIME THE REGISTRATION STATEMENT
IN QUESTION BECOMES EFFECTIVE OR THE AMENDED PROSPECTUS IS FILED WITH THE SEC
PURSUANT TO SEC RULE 424(B), SUCH INDEMNITY AGREEMENT WILL NOT INURE TO THE
BENEFIT OF ANY PERSON IF A COPY OF SUCH FINAL PROSPECTUS WAS FURNISHED TO THE
INDEMNIFIED PARTY AND WAS NOT FURNISHED TO THE PERSON ASSERTING THE LOSS,
LIABILITY, CLAIM, OR DAMAGE AT OR PRIOR TO THE TIME SUCH ACTION IS REQUIRED BY
THE SECURITIES ACT.


(E)               CONTRIBUTION.  IN ORDER TO PROVIDE FOR JUST AND EQUITABLE
CONTRIBUTION TO JOINT LIABILITY UNDER THE SECURITIES ACT IN ANY CASE IN WHICH
EITHER (I) ANY HOLDER EXERCISING RIGHTS UNDER THIS AGREEMENT, OR ANY CONTROLLING
PERSON OF ANY SUCH HOLDER, MAKES A CLAIM FOR INDEMNIFICATION PURSUANT TO THIS
SECTION 2.7 BUT IT IS JUDICIALLY DETERMINED (BY THE ENTRY OF A FINAL JUDGMENT OR
DECREE BY A COURT OF COMPETENT JURISDICTION AND THE EXPIRATION OF TIME TO APPEAL
OR THE DENIAL OF THE LAST RIGHT OF APPEAL) THAT SUCH INDEMNIFICATION MAY NOT BE
ENFORCED IN SUCH CASE NOTWITHSTANDING THE FACT THAT THIS SECTION 2.8 PROVIDES
FOR INDEMNIFICATION IN SUCH CASE, OR (II) CONTRIBUTION UNDER THE SECURITIES ACT
MAY BE REQUIRED ON THE PART OF ANY SUCH SELLING HOLDER OR ANY SUCH CONTROLLING
PERSON IN CIRCUMSTANCES FOR WHICH INDEMNIFICATION IS PROVIDED UNDER THIS
SECTION 2.8; THEN, AND IN EACH SUCH CASE, THE COMPANY AND SUCH HOLDER WILL
CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO WHICH THEY
MAY BE SUBJECT (AFTER CONTRIBUTION FROM OTHERS) IN SUCH PROPORTION SO THAT SUCH
HOLDER IS RESPONSIBLE FOR THE PORTION REPRESENTED BY THE PERCENTAGE THAT THE
PUBLIC OFFERING PRICE OF ITS REGISTRABLE SECURITIES OFFERED BY AND SOLD UNDER
THE REGISTRATION STATEMENT BEARS TO THE PUBLIC OFFERING PRICE OF ALL SECURITIES
OFFERED BY AND SOLD UNDER SUCH REGISTRATION STATEMENT, AND THE COMPANY AND OTHER
SELLING HOLDERS ARE RESPONSIBLE FOR THE REMAINING PORTION; PROVIDED, HOWEVER,
THAT, IN ANY SUCH CASE, (A) NO SUCH HOLDER WILL BE REQUIRED TO CONTRIBUTE ANY
AMOUNT IN EXCESS OF THE PUBLIC OFFERING PRICE OF ALL SUCH REGISTRABLE SECURITIES
OFFERED AND SOLD BY SUCH HOLDER PURSUANT TO SUCH REGISTRATION STATEMENT; AND (B)
NO PERSON OR ENTITY GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING
OF SECTION 1.1(F) OF THE SECURITIES ACT) WILL BE ENTITLED TO CONTRIBUTION FROM
ANY PERSON OR ENTITY WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


(F)                 SURVIVAL.  THE OBLIGATIONS OF THE COMPANY AND HOLDERS UNDER
THIS SECTION 2.8 WILL SURVIVE THE COMPLETION OF ANY OFFERING OF REGISTRABLE
SECURITIES IN A REGISTRATION STATEMENT, AND OTHERWISE.


SECTION 2.9              RULE 144 REPORTING.  WITH A VIEW TO MAKING AVAILABLE
THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE COMMISSION THAT MAY AT ANY
TIME PERMIT THE SALE OF THE REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT
REGISTRATION, THE COMPANY AGREES TO USE REASONABLE EFFORTS TO:


(A)               TO MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS
ARE UNDERSTOOD AND DEFINED IN RULE 144 AT ALL TIMES;


(B)              TO FILE WITH THE COMMISSION IN A TIMELY MANNER ALL REPORTS AND
OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE EXCHANGE ACT; AND


(C)               SO LONG AS A HOLDER OWNS ANY REGISTRABLE SECURITIES, TO
FURNISH TO THE HOLDERS FORTHWITH UPON REQUEST A WRITTEN STATEMENT BY THE COMPANY
AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF RULE 144 AND OF THE
SECURITIES ACT AND THE EXCHANGE ACT, A COPY OF THE MOST RECENT ANNUAL OR
QUARTERLY REPORT OF THE COMPANY, AND SUCH OTHER REPORTS AND DOCUMENTS OF THE
COMPANY AS A HOLDER MAY

9


--------------------------------------------------------------------------------



REASONABLY REQUEST IN AVAILING ITSELF OF ANY RULE OR REGULATION OF THE
COMMISSION ALLOWING A HOLDER TO SELL ANY SUCH SECURITIES WITHOUT REGISTRATION.


SECTION 2.10        TERMINATION OF THE COMPANY’S OBLIGATIONS.  THE OBLIGATIONS
OF THE COMPANY TO REGISTER REGISTRABLE SECURITIES UNDER SECTIONS 2.1, 2.2 AND
2.3 WILL TERMINATE ON THE EARLIER TO OCCUR OF


(A)               THE SALE, LEASE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY;


(B)              AN ACQUISITION OF THE COMPANY BY ANOTHER ENTITY BY
CONSOLIDATION, MERGER OR OTHER REORGANIZATION IN WHICH THE HOLDERS OF THE
COMPANY’S OUTSTANDING VOTING SHARES IMMEDIATELY PRIOR TO SUCH TRANSACTION OWN,
IMMEDIATELY AFTER SUCH TRANSACTION, SECURITIES REPRESENTING LESS THAN FIFTY
PERCENT (50%) OF THE VOTING POWER OF THE ENTITY SURVIVING SUCH TRANSACTION; OR


(C)               WITH RESPECT TO EACH HOLDER, WHENEVER SUCH HOLDER HOLDS NO
REGISTRABLE SECURITIES OR MAY SELL ALL SUCH HOLDER’S REGISTRABLE SECURITIES
WITHOUT REGISTRATION PURSUANT TO AN EXEMPTION UNDER RULE 144 OR OTHER EXEMPTION
THEN APPLICABLE.


ARTICLE III.                                       ASSIGNMENT AND AMENDMENT.


SECTION 3.1              ASSIGNMENT.  NO PERSON MAY BE ASSIGNED THE REGISTRATION
RIGHTS OF A HOLDER UNDER THIS AGREEMENT (A) UNLESS THE COMPANY IS GIVEN WRITTEN
NOTICE BY THE ASSIGNING HOLDER AT THE TIME OF SUCH ASSIGNMENT STATING THE NAME
AND ADDRESS OF THE ASSIGNEE AND IDENTIFYING THE SECURITIES OF THE COMPANY AS TO
WHICH THE RIGHTS IN QUESTION ARE BEING ASSIGNED; AND (B) ONLY TO PERSONS THAT
ARE PERMITTED TRANSFEREES OF THE WARRANT, OR THE REGISTRABLE SECURITIES AND
PROVIDED FURTHER THAT PRIOR TO SUCH ASSIGNMENT, ANY SUCH ASSIGNEE MUST EXECUTE A
AGREEMENT TO BE BOUND BY THIS AGREEMENT IN A FORM REASONABLY SATISFACTORY TO THE
COMPANY AND THE ASSIGNING HOLDER.


SECTION 3.2              AMENDMENT OF RIGHTS.  ANY PROVISION OF THIS AGREEMENT
MAY BE AMENDED AND THE OBSERVANCE THEREOF MAY BE WAIVED (EITHER GENERALLY OR IN
A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), ONLY WITH THE
WRITTEN CONSENT OF (I) THE COMPANY, AND (II) HOLDERS THEN HOLDING AT LEAST A
MAJORITY OF ALL OF THE REGISTRABLE SECURITIES.  ANY AMENDMENT OR WAIVER EFFECTED
IN ACCORDANCE WITH THIS SECTION 3.2 WILL BE BINDING UPON (I) EACH HOLDER, (II)
EACH PERMITTED SUCCESSOR OR ASSIGNEE OF SUCH HOLDER AND (III) THE COMPANY.


ARTICLE IV.                                      GENERAL PROVISIONS.


SECTION 4.1              THIRD PARTIES.  NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON, OTHER THAN THE PARTIES HERETO
AND THEIR SUCCESSORS AND ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF
THIS AGREEMENT.


SECTION 4.2              ADJUSTMENTS FOR STOCK SPLITS.  WHEREVER IN THIS
AGREEMENT THERE IS A REFERENCE TO A SPECIFIC NUMBER OF SHARES OF COMMON STOCK OF
THE COMPANY OR ANY CLASS OR SERIES, THEN, UPON THE OCCURRENCE OF ANY
SUBDIVISION, COMBINATION OR SHARE DIVIDEND OF SUCH CLASS OR SERIES OF SHARES,
THE SPECIFIC NUMBER OF SHARES SO REFERENCED IN THIS AGREEMENT WILL AUTOMATICALLY
BE PROPORTIONALLY ADJUSTED TO REFLECT THE AFFECT ON THE OUTSTANDING SHARES OF
SUCH CLASS OR SERIES OF SHARES BY SUCH SUBDIVISION, COMBINATION OR SHARE
DIVIDEND.


SECTION 4.3              SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF
THIS AGREEMENT MUST BE INTERPRETED IN A MANNER AS TO BE EFFECTIVE AND VALID
UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR
RULE IN ANY JURISDICTION, THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL
NOT AFFECT ANY OTHER PROVISION OR ANY

10


--------------------------------------------------------------------------------



OTHER JURISDICTION, BUT THIS AGREEMENT WILL BE REFORMED, CONSTRUED AND ENFORCED
IN SUCH JURISDICTION AS IF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD
NEVER BEEN CONTAINED HEREIN.


SECTION 4.4              ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH HEREIN OR IN AGREEMENTS EXECUTED CONTEMPORANEOUSLY HEREWITH, THIS DOCUMENT
EMBODIES THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES AND PREEMPTS ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, THAT MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


SECTION 4.5              SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, THIS AGREEMENT WILL SHALL BIND AND INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND THE HOLDERS AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


SECTION 4.6              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
SEPARATE COUNTERPARTS EACH OF WHICH WILL BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


SECTION 4.7              REMEDIES.  THE COMPANY AND EACH HOLDER WILL BE ENTITLED
TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT SPECIFICALLY TO RECOVER DAMAGES BY
REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL
OTHER RIGHTS EXISTING IN ITS FAVOR.  THE PARTIES HERETO AGREE AND ACKNOWLEDGE
THAT MONEY DAMAGES MAY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF THE
PROVISIONS OF THIS AGREEMENT AND THAT THE COMPANY AND EACH HOLDER MAY IN ITS
SOLE DISCRETION APPLY TO ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION
FOR SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF (WITHOUT POSTING A BOND OR OTHER
SECURITY) IN ORDER TO ENFORCE OR PREVENT ANY VIOLATION OF THE PROVISIONS OF THIS
AGREEMENT.


SECTION 4.8              NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER
COMMUNICATIONS HEREUNDER TO ANY PARTY WILL BE DEEMED TO BE SUFFICIENT IF
CONTAINED IN A WRITTEN INSTRUMENT DELIVERED IN PERSON, INCLUDING DELIVERY BY
RECOGNIZED EXPRESS COURIER, FEES PREPAID, OR SENT BY FACSIMILE TRANSMISSION, OR
DULY SENT BY FIRST CLASS REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, IN EACH CASE ADDRESSED:  IF TO THE COMPANY, AT

PPT Vision, Inc.

12988 Valley View Road

Eden Prairie, MN  55344

Attention:

Mr. Joseph C. Christenson

Chief Executive Officer

or at such other address or addresses as may have been furnished in writing by
the Company to the Holders, with a copy to

Lindquist & Vennum, P.L.L.P.

4200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Facsimile: (612) 371-3207,

Attention: Thomas G. Lovett, IV

if to a Holder, at the address and facsimile number set forth therefore for the
Holder on Annex I attached hereto, or such other address as may hereafter be
designated in writing by the addressee to the addressor pursuant to this
Section 4.08.  All such notices, requests, consents and other communications
will be deemed to have been received in the case of personal delivery, including
delivery by express courier, on

11


--------------------------------------------------------------------------------


the date of such delivery; in the case of facsimile transmission, on the date of
transmission; and in the case of mailing, on the third day after deposit in the
U.S. mail, proper postage prepaid.


SECTION 4.9              GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MINNESOTA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR OTHER CONFLICT OF LAW PROVISION OR
RULE (WHETHER OF THE STATE OF MINNESOTA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
MINNESOTA.


SECTION 4.10        DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS
AGREEMENT.

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

COMPANY:

 

PPT Vision, Inc.

 

 

 

By:

/s/ Joseph C. Christenson

 

 

Its: President

 

 

 

INVESTOR:

 

P.R. Peterson Keogh Plan

 

 

 

By:

/s/ P. R. Peterson

 

 

Its: Trustee

 

13


--------------------------------------------------------------------------------


ANNEX I

HOLDER(S)

Name & Address

 

P.R. Peterson Keogh Plan

6111 Blue Circle,

Minnetonka, Minnesota

55343-9102

14


--------------------------------------------------------------------------------